962 So. 2d 536 (2007)
In re the Petition of Chokwe LUMUMBA for Reinstatement in the Mississippi Bar.
No. 2006-BR-00990-SCT.
Supreme Court of Mississippi.
January 18, 2007.

ORDER
¶ 1. Chokwe Lumumba was suspended from the practice of law for six months and until he retook and passed the Ethics portion of the Mississippi Bar Examination, fined $1,000, and required to pay the Bar's costs. Miss. Bar v. Lumumba, 912 So. 2d 871, 889 (Miss.2005), cert. denied, 546 U.S. 825, 126 S. Ct. 363, 163 L. Ed. 2d 70 (2005).
*537 ¶ 2. Lumumba now petitions this Court for reinstatement to the Mississippi Bar pursuant to Rule 12 of the Mississippi Rules of Discipline. In support, Lumumba submits that he has satisfied all requirements for reinstatement, In re Benson, 890 So. 2d 888, 890 (Miss.2004), and the Mississippi Bar agrees.
¶ 3. Finding that Chokwe Lumumba has sufficiently demonstrated that he has satisfied the conditions precedent for reinstatement to the Bar, we grant his Petition and reinstate Chokwe Lumumba as a member of the Mississippi Bar to the privilege of practicing law in the State of Mississippi effective upon the entry of this order.
¶ 4. SO ORDERED.
/s/ James W. Smith, Jr.
JAMES W. SMITH, Jr., CHIEF JUSTICE
FOR THE COURT
WALLER AND COBB, P.JJ., DIAZ, CARLSON, GRAVES, DICKINSON AND RANDOLPH, JJ., CONCUR. EASLEY, J., DISSENTS WITH SEPARATE WRITTEN STATEMENT.
EASLEY, Justice, Separate Written Statement:
¶ 5. I respectfully object to the reinstatement of Chokwe Lumumba to the Mississippi Bar. Lumumba publicly insulted Judge Marcus Gordon in open court. Judge Gordon is a long-serving circuit judge in Mississippi. He takes his office seriously and is committed to maintaining fairness and integrity in his court. When Lumumba chose to insult Judge Gordon, Lumumba insulted both Judge Gordon and the entire Judiciary of the State of Mississippi.
¶ 6. Our courts must have the highest degree of integrity in order for our citizens to have trust and respect for the court system. The Mississippi judiciary, including Judge Gordon, always strives to achieve this high goal. Our citizens, including attorneys practicing in the court system, must be courteous, maintain decorum, and show proper respect for our judges and the court system.
¶ 7. In his affidavit, attached to the petition for reinstatement, and in his deposition, attached to the Bar's answer, Lumumba acknowledged that his choice of words were poor. By not apologizing to Judge Gordon, orally or in writing, Lumumba has not acted in good faith and has not shown real remorse for his actions. Therefore, I respectfully object to the reinstatement of Lumumba.